Citation Nr: 1101021	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-40 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim to show that the Veteran's son was permanently incapable of 
self-support at 18 years of age.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to December 
1945.  The appellant is his surviving spouse, appealing on behalf 
of the Veteran's surviving adult son.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2009 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, that determined the new and material evidence was 
not received to reopen the claim.


FINDINGS OF FACT

1.  A February 2007 rating decision determined that no new and 
material evidence was submitted to show that the Veteran's son 
was incapable of self-support at the time he turned 18 years of 
age.  In the absence of an appeal the February 2007 rating 
decision is final.

2.  The evidence submitted since the February 2007 rating 
decision does not raise a reasonable possibility of proving the 
claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim to show 
that the Veteran's son was permanently incapable of self-support 
when he reached 18 years of age has not been submitted.  The 
claim is not reopened and the February 2007 rating decision 
remains final.  .  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Prior to the March 2009 decision appealed, VA 
notified the appellant in November 2008 of the specific 
information and evidence needed to substantiate the claim of 
permanent incapacity for self-support, to include notice of what 
part of that evidence was to be provided by her and what part VA 
would attempt to obtain.  See 38 C.F.R. § 3.159(b).  A February 
2009 RO letter informed the appellant of the reason her prior 
claim was denied and the type evidence needed to meet the new and 
material evidence legal standard.  The Board finds the two 
letters combined met the VCAA notice requirements.  See id; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In as much as a disability 
evaluation is not at issue and that the Board denies the claim in 
the decision below, the fact that neither letter informed the 
appellant of how disability ratings and effective dates are 
assigned, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not prejudicial to her.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While she may not have received full notice prior 
to the initial decision, the evidence shows she was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims via the presentation of pertinent evidence and testimony.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may 
address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Background of Claim

A June 1946 rating decision granted the Veteran service 
connection for psychoneurosis, effective December 1945, and this 
benefit was in effect until his death.  The Veteran's son was 
born October 4, 1963, which means he turned 18 years of age in 
1981.  An August 1981 VA Form 21-674, Request For Approval of 
School Attendance, reflects the son was still pursuing his high 
school diploma as a special education student with a projected 
graduation date of June 1983.  An October 1981 RO letter notes 
approval of the continuation of additional benefits for the 
Veteran's spouse and child until July 1983.

A November 1983 script of TS, M.D., notes the son had been under 
care for seizures since October 1980, and his then current 
medications were Dilantin and Tegretol.  A January 1984 RO letter 
to Dr. S noted the Veteran had brought the script to the RO to 
support a claim for continued benefits for the son.  The letter 
informed Dr. S  that, in order for VA to allow the benefit 
requested, she needed to state that prior to the son's 18th 
birthday, his disabilities rendered him so disabled that he was 
incapable of self-support, and he would remain so for the rest of 
his life.  A March 1984 report from Dr. S notes that the son had 
an intractable seizure disorder and an intellectual delay that 
would make him incapable of self-support.  Dr. S noted that it 
was expected that the disability would remain for the rest of his 
life.  A June 1984 RO letter informed the Veteran that he should 
submit evidence, preferably medical that showed the son's medical 
condition at the time he turned 18 years of age.  There is no 
evidence of a reply to the June 1984 RO letter by the Veteran.

The Veteran submitted a Status of Dependents Questionnaire in 
October 1989.  A November 1989 RO letter again informed the 
Veteran of the evidence he needed to submit, and that he had one 
year to submit it.  Again the Veteran did not submit the 
requested information within one year of the 1989 letter.

An April 1995 deferred rating decision notes the Veteran had 
submitted a claim for a helpless child, and a VA From 119, Report 
of Contact, which apparently triggered the deferred rating 
decision notes the Veteran was informed he needed to submit 
medical evidence that showed the son was incapable of self-
support since before age 18.  An April 1995 RO letter provided 
the detailed information needed to support the claim.  A July 
1995 RO letter informed the Veteran he had not submitted the 
evidence requested in the April 1995 letter, and that his claim 
was denied.

An August 1998 rating decision determined the Veteran was 
incompetent to handle his VA benefits, and his wife, the 
appellant, was named the payee for his benefits.  An October 1998 
VA Field Visit Report noted the Veteran's condition and living 
environment.  The report noted that the son, then 34 years of 
age, also resided in the dwelling and that he was employed and 
self-sufficient.  A March 2000 Field Visit Report, however, notes 
the son still resided with the Veteran, but the appellant advised 
he was not able to live on his own due to the seizure disorder, 
and he could only work part time because of the disability.  The 
Veteran told the field examiner he had not heard anything on his 
claim for a helpless child.  The filed examiner noted a copy of 
the report was provided to a VA employee, and the Veteran's 2000 
claim arose from that report.

Significantly more information was submitted to the RO in support 
of the March 2000 claim.  An October 1976 Social Survey noted the 
son was 13 years of age, he had a seizure problem, took 
medication daily, and he attended Harmony Hills School.  An 
October 1981 Individualized Education Program for him from his 
school, which the RO received in March 2000, notes his handicap 
as a learning disability of mild to moderate severity.  His 
Individual Education Plan (IEP) for the period 1979-1980 notes 
his average score for all areas was 8 out of a possible 10.  This 
report noted his then primary interest was in culinary arts and 
placement for that area was suggested.

S.L., M.D., submitted a copy of the March 1989 assessment he 
conducted of the son.  There is no evidence in the claims file 
that Dr. L's report was provided to the RO prior to March 2000.  
Dr. L's report notes it was addressed to another physician and 
that he, Dr. L, was consulted for a second opinion,  Dr. L notes 
that son's history was that he started having seizures when he 
was 31/2 years of age in the context of an acute illness with 
hyperpyrexia, and that the seizures had continued since that 
time.  He had not experienced daytime seizures for many, many 
years.  Dr. L noted that he required special schooling, but he 
was ultimately shunted back to regular track and graduated from 
high school as a good student.  Dr. L noted that the son worked 
as a forklift operator but, while he was still employed at the 
same firm, he no longer operated a forklift,  The report does not 
note a reason.  Based on the history and his examination, Dr. L 
opined that the son clearly had nocturnal seizure disorder.  The 
diagnostic test results conducted to date suggested to Dr. L that 
the results were consistent with the son's mental slowness and 
clumsiness, and he recommended further tests.

Governing Law and Regulations

The term "child" for purposes of benefits under Title 38 of the 
United States Code is specifically defined.  For the purpose of 
claiming eligibility under Title 38 a "child" must be unmarried 
and must be either under the age of 18, have become permanently 
incapable of self-support before reaching the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.
A child must be shown to be permanently incapable of self-support 
by reason of mental or physical defect at the date of attaining 
the age of 18 years.  38 C.F.R. § 3.356(a).

Rating decisions regarding whether a child is shown to be 
permanently incapable of self-support will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-support 
is one of fact for determination by the rating agency on 
competent evidence of record in the individual case.  38 C.F.R. § 
3.356(b).

The fact that a claimant is earning his or her own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered to 
exist when the child by his or her own efforts is provided with 
sufficient income for his or her own support.  38 C.F.R. § 
3.356(b)(1).

A child is shown by proper evidence to have been permanently 
incapable of self-support prior to the age of 18 years may be so 
held at a later date, even though there may have been a short 
intervening period or periods when his or her condition was such 
that he or she was employed, provided that the cause of the 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases or 
injuries that could be considered major factors.  Employment that 
was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, should 
not be considered as rebutting permanent incapacity for self-
support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the child, 
the economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of the disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities of 
the child in the home and community are equivalent of employment 
of any nature within the physical or mental capacity of the child 
which would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the delimiting 
date or thereafter should not be considered a major factor in the 
determination to be made unless it is shown that it was due to 
physical or mental defect and not to mere disinclination to work 
or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon 
employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.  38 C.F.R. § 3.356(b)(4).

In making this determination, the focus should be on the child's 
status on his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).

For purposes of initially establishing "helpless child" status 
the child's condition subsequent to the 18th birthday is not for 
consideration.  If a finding is made that a child was permanently 
incapable of self-support as of his or her 18th birthday, then 
evidence of the claimant's subsequent condition becomes relevant 
for the second step of the analysis; i.e., whether there is 
improvement sufficient to render the claimant capable of self-
support.  If the claimant is found to be capable of self-support 
at age 18 VA need go no farther.  Dobson, 4 Vet. App. 443, 445.




RO's Ruling

As is evident, Dr. L's report did not mention anything about the 
son being employed only part time or that he was incapable of 
self-support.  An August 2000 rating decision determined the 
son's permanent incapacity for self-support was not established.  
An RO letter addressed to the appellant, also dated in August 
2000, notified her and the Veteran of the decision and of their 
appeal rights.  The claims file contains nothing to indicate they 
did not receive the August 2000 decision letter, or any record 
that the U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of a timely notice of disagreement 
with that decision having been submitted.  Thus, the August 2000 
decision became final and binding.

The next correspondence from the appellant was in August 2001, 
when she applied for VA burial benefits secondary to the 
Veteran's death that same month.  A September 2001 rating 
decision denied accrued benefits, as the Veteran did not have any 
claims pending with VA at the time of his death and also denied 
service connection for the cause of his death.  The appellant was 
notified of that decision by an RO letter also dated in September 
2001.  She applied for the son's status to be reopened in August 
2006. 

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
One means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  Id.  "New" 
evidence means more than evidence that has not previously been 
included in the claims folder.  The evidence, even if new, must 
be material, in that it is evidence not previously of record that 
relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 
Vet. App. 273, 284 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only to 
the most recent final disallowance of a claim.  Moreover, if it 
is determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  
38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Analysis

The only evidence added to the record since the 2001 decision are 
the son's therapy notes for the period December 2005 to September 
2006 and a statement from the appellant.  These notes record an 
Axis I diagnosis of major depressive disorder without psychotic 
features, and a likely learning disability is noted in Axis II.  
The therapist noted the son had no history of past 
hospitalization or psychiatric treatment, and that he had therapy 
during childhood.  He saw a counselor in grade school for a bad 
temper.  The therapist noted the son lived with the appellant and 
he was employed at a Stop and Shop Grocery, but a subsequent note 
indicates he was terminated in May 2006.  The appellant's 
statement noted the Veteran's schooling history and that he 
worked part time while enrolled in a Vocational Rehabilitation 
Program, but he was subsequently laid off.  The February 2007 
rating decision determined the evidence set forth above did not 
constitute new and material evidence.  An RO letter, also dated 
in February 2007, notified the appellant of the decision, and 
there is no record of an appeal.  Thus, the 2007 decision became 
final and binding.

In October 2008 the appellant again applied to reopen the son's 
status.  A March 2009 rating decision determined new and material 
evidence was not submitted, and the appellant was notified of the 
decision that same month.  The appellant appealed the March 2009 
decision.  During the appeal period, the appellant submitted 
additional mental health records related to the son.  While the 
treatment records note he is currently unable to find more than 
part-time work, and that his learning disability is ever present, 
persistent, and limits his employability, none of the evidence 
addresses his condition at the time he reached 18 years of age.  
The Board has also considered a letter dated in April 2009 from 
Gus Stratton, M.D., which noted that the son had seizures and 
learning disability which were discovered and documented around 
age 14-15 years.  It was further noted that the severity of the 
disability was considered moderate as he had been unable to find 
work that would enable him to work more than 4 hours per day, 2 
days per week.  It was stated that he was otherwise able bodied.  
Dr Stratton further stated that the son's seizures were well 
controlled at present, but his learning disability was a 
persistent condition that limited his employability.  

Although the therapy records of 2005 to 2006 and the 2008 and 
2009 reports of his psychologist  and doctor were not before the 
rating board in 1995 or 2000, they are neither new nor material 
but are redundant.  They are redundant because they do not add 
any information or evidence on the core issue of capacity for 
self-support at the time he turned 18 years of age.  Thus, the 
Board is constrained to find new and material evidence has not 
been submitted to reopened the claim.  38 C.F.R. § 3.156(a).  
Thus, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  In light of the fact the appellant has not 
carried her initial burden of submitting new and material 
evidence, however, the doctrine is not for application.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence has not been received to reopen a claim 
to show the Veteran's son was permanently incapable of self-
support at age 18.  The petition to reopen is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


